Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Inventors: Hoang et al.			:
Application No. 16/120,112			:		Decision on Petition under
Filing Date: August 31, 2018			:		37 C.F.R. § 1.78(c)		
Attorney Docket No. THVVA-9034US03	:


This is a decision on the petition filed September 24, 2020, which is being treated as a petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to Application No. 62/513,348.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The following benefit claims are relevant to this decision:

	(1)	This application is a continuation-in-part of Application No. 15/991,325;
	(2)	This application claims the benefit of Application No. 62/513,348; and
	(3)	Application No. 15/991,325 claims the benefit of Application No. 62/513,348.

Background

The application was filed with an application data sheet (“ADS”) on August 31, 2018.  The ADS includes benefit claims (1) and (2) set forth above.

The Office did not enter benefit claim (2) because the filing date for this application is more than twelve months after the filing date of the provisional application.

The specification includes benefit claims (1) and (3).  Benefit claim (3) was not entered because a benefit claim must be in an ADS in order to be effective.

The Office issued a filing receipt including benefit claim (1) on October 2, 2018.

The petition and a corrected ADS seeking to add benefit claim (3) were filed on September 24, 2020. 
Discussion

A petition under 37 C.F.R. § 1.78(c) must be accompanied by:  

(1) 	An application data sheet including the reference required 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3), unless previously submitted;
(2)	The petition fee set forth in 37 C.F.R. § 1.17(m); and
 (3) 	A statement that the entire delay between the date the claim was due under 
37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.1  

The petition fails to include item (1) set forth above.  Specifically, the reference in the corrected ADS filed with the petition is unacceptable because the corrected ADS is improper.

An ADS adding, deleting, or modifying one or more benefit claims must identify the information that is being changed relative to the benefit information of record.  

The benefit information of record for an application consists of benefit information entered by the Office.  The benefit information of record can generally be determined by reviewing the most recent filing receipt issued by the Office for an application.

The benefit information of record at the time the petition was filed consisted of benefit claim (1).

37 C.F.R. § 1.76(c)(2) states in part, “[The ADS] must identify the information [of record] that is being changed, with underlining for insertions, and strike-through or brackets for text removed.”

Pursuant to 37 C.F.R. § 1.76(c)(2), if a corrected ADS is adding a benefit claim under 35 U.S.C. § 120, all of the information applicable to the benefit claim must be underlined in the ADS.

The petition seeks to add benefit claim (3).  However, the only information underlined for the benefit claim is “15/991,325” listed in the “Application Number” field.  Therefore, the corrected ADS fails to comply with 37 C.F.R. § 1.76(c)(2).  

In view of the prior discussion, the petition is dismissed.

A renewed petition and a new corrected ADS may be filed.  The corrected ADS should list benefit claims (1) and (3) with all the information for benefit claim (3) underlined.
Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2  			Document Code “PET.OP” should be used if the request is filed electronically.  
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 With respect to the statement of delay, the Office “may require additional information where there is a question whether the delay was unintentional.”  37 C.F.R. § 1.78(e)(3).
        2 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.